UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit

                       ___________________________

                               No. 00-60372
                             Summary Calendar
                       ___________________________


                               LURLENE ROBERTS,

                                                     Plaintiff-Appellant,

                                     VERSUS

WALTHALL COUNTY GENERAL HOSPITAL; JAMES GRAVES, Individually and
  in his Official Capacity as Administrator of Walthall County
   General Hospital; ROBERT LEE HOBGOOD, LARRY MARTIN, TRUETT
SIMMONS, IVERSON DAVIS and LOUIE HUHN, Individually and in their
   Official Capacities as Members of the Board of Trustees of
                Walthall County General Hospital,

                                                    Defendants-Appellees.

          ___________________________________________________

             Appeal from the United States District Court
               For the Southern District of Mississippi
                            2:99-CV-298-PG
          ___________________________________________________
                           December 1, 2000

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

      We agree with the district court that Roberts was an at-will

employee and had no right to notice and a hearing before being

terminated.     Miss. Code Ann. Supp. § 41-13-35(5)(n)(1999)         gives

the   board    of   trustees    at   Walthall   County   General   Hospital

(“Hospital”) the power to enter into an employment contract, but it

      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                       1
does   not   require   the   board    to   contract   with   its   employees.

Therefore, in the absence of an employment contract, Roberts does

not have a property interest in her employment that entitles her to

notice   and   a   hearing   before   being   terminated.      Accordingly,

essentially for the reasons stated by the district court in its May

4, 2000 Memorandum Opinion and Order, the judgment of the district

court is AFFIRMED.




                                       2